Citation Nr: 1220493	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  11-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability involving the right little finger, as a result of VA medical and surgical treatment.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss disability. 

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1985.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision that denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability involving the right little finger, claimed as a result of VA medical and surgical treatment; declined to reopen a claim for service connection for bilateral hearing loss disability on the basis that new and material evidence had not been received; and denied service connection for PTSD.  The Veteran timely appealed.

Records, dated in September 2005 and in March 2007, reflect that the Veteran withdrew his prior requests for hearings before RO personnel.  Also in March 2007, the Veteran withdrew his prior request for a Board hearing, in writing.

The issue of service connection for tinnitus has been raised again by the record, but has not been re-adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim for service connection for bilateral hearing loss disability, and the claim for service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2004, the RO denied the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability involving the right little finger.  The Veteran did not appeal within one year of being notified.  

2.  Evidence associated with the claims file since the March 2004 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability involving the right little finger. 

3.  In March 2004, the RO denied the Veteran's claim for service connection for bilateral hearing loss disability.  The Veteran did not appeal within one year of being notified.  

4.  Evidence associated with the claims file since the March 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss disability; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The evidence received since the RO's March 2004 denial is not new and material, and the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability involving the right little finger is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  The evidence received since the RO's March 2004 denial is new and material; and the claim for service connection for bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The notice also requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

A July 2009 letter notified the Veteran that her previous claims for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability involving the right little finger; and for service connection for bilateral hearing loss disability had been denied in March 2004.  The RO advised the Veteran of the evidence needed to establish each element for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, and for service connection.  The RO advised the Veteran of the reasons for the previous denials and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told her what constituted new evidence and what constituted material evidence.  This letter satisfied the notice requirements of Kent.

The RO's attempts to obtain the Veteran's service treatment records, other than her enlistment examination, were unsuccessful; further attempts to find such records would be futile.  See Formal Finding on the Unavailability of Service Records (August 12, 2005).  Thereafter, the RO sent the Veteran letter informing her that additional service treatment records were not available.  She was asked to supply copies of any outstanding records that she had in her possession.  The Veteran reportedly does not have any additional service treatment records in her possession, but has submitted statements to support her claims.  Her service personnel records have been added to the claims file.

With regard to the missing service treatment records, the Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of outpatient treatment records and records pertaining to the December 2001 surgery involving the right little finger.  The Veteran is not entitled to an examination prior to submission of new and material evidence.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

Petitions to Reopen Previously Disallowed Claims 

In March 2004, the RO denied the Veteran's original claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability involving the right little finger as a result of VA medical and surgical treatment, on the basis that there was no evidence establishing that VA treatment was the proximate cause of additional disability, as alleged.  

Also, in March 2004, the RO originally denied service connection for bilateral hearing loss disability on the basis that the evidence did not show that current bilateral hearing loss was related to active service.

The evidence of record at the time of the last denial of each of the claims in March 2004 included the Veteran's enlistment examination, VA treatment records, the December 2001 VA operation report, various X-ray reports, and March 2004 VA examination reports.

A report of audiometric testing at enlistment in September 1980 revealed pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
0
10
LEFT
20
30
15
10
5

VA treatment records, dated in July 2003, revealed a mild to moderate-severe bilateral sensorineural hearing loss with good speech discrimination.

During a March 2004 VA examination, the Veteran reported a history of noise exposure in active service that included radar and radio noise, weapons, heavy equipment, and artillery.  She also reported wearing hearing protection.  She denied civilian noise exposure.  Diagnostic testing revealed bilateral sensorineural hearing loss.  The examiner indicated that, because no exit audiograms could be located, there was inadequate evidence to indicate whether her hearing loss progressed in active service; and, without resorting to speculation, could not determine whether the current hearing loss disability was due to military noise exposure.

Based on this evidence, the RO concluded in March 2004 that there was no evidence relating current bilateral hearing loss disability to the Veteran's active service.

Regarding the Veteran's right little finger, VA treatment records dated in November 2001 show that the Veteran described a history of locking fifth finger proximal interphalangeal joint since childhood.  She indicated that, three months ago, she hit her right fifth finger on a cabinet, which caused the joint to lock, and she had been unable to reduce it since.  The finger was painful at rest, and described as progressively swelling since injury.  A VA orthopedic consultant found that the Veteran had locked swan-neck deformity; and that the condyle was prominent, and that the deformity was not correctable passively or actively.  The Veteran was unable to flex the digit.  

The December 2001 VA operation report reflects that the Veteran underwent examination under anesthesia, and underwent extensor mechanism reconstruction (Cole type procedure).  No complications were recorded.  Records show that a pin inserted in the right little finger was removed three weeks later, and that the physician expressed concern as to why it had taken so long to schedule the Veteran's post-operative procedure.
  
During the March 2004 VA examination, the Veteran reported that the December 2001 surgery was inadequate and resulted in disfigurement.  She contended that the disfigurement of the right little finger was due to the fact that the pin was left in too long following the surgery.  The examiner reviewed the medical records and noted that the reason for the delay in removing the pin was not indicated; and that, at the time of removal, there were no signs of infection.  Following examination of the finger, the examiner found no adverse effects of the six day differential in removal of the pin; and found no evidence to support that there was carelessness, negligence, lack of proper skill, or error in judgment on the part of the orthopedic surgeon who performed the December 2001 surgery.

Based on this evidence, the RO concluded in March 2004 that the evidence failed to establish that additional disability involving the right little finger involved carelessness, negligence, lack of proper skill, or error in judgment.

The present claims were initiated by the Veteran in April 2009.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).  New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since March 2004 includes additional VA treatment records; service personnel records; duplicate copies of the enlistment examination; duplicate copies of the December 2001 surgical and treatment records; and statements by the Veteran.

Regarding the Veteran's bilateral hearing loss disability, VA treatment records show complaints of ear pain and difficulty hearing in November 2010.  Statements by the Veteran indicate that she was the unit armorer, and was not issued ear protection during many times on the range.  In September 2009, the Veteran also stated that she went up on a helicopter to go out to the field, and to check on repairing any weapons.  

The Veteran's statements of noise exposure during active service are new; they were not previously of record and are not cumulative.  The newly submitted evidence is also relevant.  While the Veteran's statements are not competent to establish a link between her current bilateral hearing loss disability and noise exposure in active service, she is competent to offer statements of first-hand knowledge of her in-service and post-service experiences.   Given the presumed credibility, the additional evidence reveals increased frequency or severity of excessive noise during active service and a continuity of symptomatology of hearing loss post-service; and raises a reasonable possibility of substantiating the claim for service connection.  Hence, the Veteran's application to reopen the claim for service connection for bilateral hearing loss disability must be granted.  38 U.S.C.A. § 5108.

Regarding the right little finger, the recently received statements by the Veteran indicate that she could not bend her finger because the pin was left in too long.  She has submitted additional statements since the prior denial in which she argued that the additional disability was caused by leaving the pin in the finger too long post-surgery.  However, this evidence is cumulative of previously existing evidence of record at the time of the prior denial-i.e., it tends to add to the Veteran's recollections of the reason she could not bend her finger following the surgery.  
These contentions were considered by the RO when it adjudicated the Veteran's original claim in March 2004.  Accordingly, these additional statements are not new.  

The newly received evidence does not include any treatment records or medical opinion that suggest VA's medical and surgical treatment resulted in additional disability, or of fault on VA's part in providing surgical treatment.  Hence, the evidence is not material for purposes of reopening the claim.

As new and material evidence has not been received, the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability involving the right little finger is not reopened.


ORDER

New and material evidence has not been received; the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability involving the right little finger is not reopened.

New and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss disability.



REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As a preliminary matter, the Board notes that most of the Veteran's service treatment records are not available and may have been lost.  The RO has made several attempts to locate these records.  It is incumbent upon VA to afford the Veteran's claims heightened consideration due to the unfortunate loss of most of her service treatment records.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

An examiner who states no conclusion as to etiology or diagnosis can be reached without resorting to speculation should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Bilateral Hearing Loss 

The Veteran contends that service connection for bilateral hearing loss disability is warranted on the basis that she was exposed to excessive noise in active service while serving as a unit armorer.  She reported that her hearing loss had continued and worsened post-service.  As noted above, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Audiometric testing in service at enlistment in September 1980 revealed pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
0
10
LEFT
20
30
15
10
5

VA audiometric test results in March 2004 reveal data most consistent with bilateral high frequency sensorineural hearing loss.  Evidence of a current hearing loss disability-i.e., one meeting the requirements of 38 C.F.R. § 3.385-and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In March 2004, a VA audiologist opined that one was unable to determine if the Veteran's current sensorineural hearing loss was due to military noise exposure, without resorting to speculation.  The audiologist reasoned that there were neither exit audiograms available, nor adequate documentation in the charts.  As suggested above, the March 2004 medical opinion of record did not include consideration of the Veteran's lay statements of excessive noise exposure in active service, to include assignments as the unit armorer, and going up in a helicopter and out to the field and checking on weapons for repair.

Given the likelihood that the Veteran had significant in-service noise exposure as the unit armorer, an examination is needed to determine whether the Veteran's current bilateral hearing loss disability either had its onset during service or is related to her active service-to specifically include in-service noise exposure as a unit armorer either in helicopters or on the field checking weapons; or if the disability is otherwise related to her active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).

PTSD 

Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

The Veteran claims that she has PTSD, and there are clinical assessments of PTSD of record.  Her Form DD 214 indicates that her primary specialty was in armor unit supply.  Her personnel records reflect overseas service in Germany.

In September 2009, the Veteran stated that she was involved in two incidents during active service in which she feared for her life.  One of the incidents involved meeting the Command Sergeant Major (CSM) at the helicopter pad, and going out to the field to check and repair weapons.  Once up in the helicopter, the CSM began cursing and yelling about not bringing a field jacket; and cursing and calling the Veteran names, and saying he was going to throw her out.  The sliding door of the helicopter was left open, and at one moment the CSM had grabbed the Veteran's arm.  The Veteran was terrified that the CSM was going to throw her out of the helicopter.

The second incident reported by the Veteran was a sexual or physical assault that occurred at the Giessen Army Depot in Germany in March 1984.  The Veteran stated that there was an early alert around 2am or 3am, and that she went to get the Arms Room key from her First Sergeant.  As the Veteran reached to get the keys from him, the First Sergeant grabbed her in a bear hug and would not let go.  The Veteran screamed "what are you doing," but the First Sergeant kept feeling her breasts.  He bent over her and put an arm around the Veteran's neck, and the Veteran struggled to get away from him.  As he was turning her, he loosened his grip on her arm; and the Veteran swung out with her fist and hit his groin; and pushed herself away and ran.  The Veteran ran out of the building and down the street, and was terrified and unable to speak.  Her Sergeant found her near the Arms Room building and told her to go home.  The Veteran went on sick call later in the morning.

On remand, the Veteran should undergo a VA psychiatric examination to address the etiology of any psychiatric disability and to address the question of whether it is at least as likely as not, based on behavior documented in the claims folder, that the Veteran did endure the stressors described. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss; and to obtain information as to the current nature and likely etiology of any current hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran currently has hearing loss in either ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred or aggravated during service-to specifically include in-service noise exposure as a unit armorer either in helicopters or on the field checking weapons, as reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the service enlistment examination and the Veteran's lay statements.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the Veteran currently suffers from PTSD related to her fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

With regard to the Veteran's claimed sexual or physical assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incident could possibly indicate the occurrence of the alleged in-service stressor.  Specifically, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is the victim of personal and/or sexual assault as alleged.

If the diagnosis of PTSD is based on an in-service sexual or physical assault, the RO or AMC should attempt to obtain such supporting information in accordance with VA Adjudication Manual, M-21.

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is as likely as not (50 percent probability or greater) related to the Veteran's active service.  

The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

3.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefit sought is not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


